OPINION — AG — ** DUPLICATE WARRANTS — LOST — ISSUANCE ** A DUPLICATE WARRANT CAN LEGALLY BE ISSUED AND CERTIFIED, UNDER THE CIRCUMSTANCES (IT NEVER REACHED ITS DESTINATION) YOU MENTION, AND SUGGESTS THAT THE PROCEDURE PRESCRIBED IN 74 O.S. 34 [74-34] FOR THE ISSUANCE OF DUPLICATE STATE WARRANTS BE ADOPTED AND FOLLOWED BY THE COUNTY CLERK IN ISSUING THE DUPLICATE COUNTY WARRANTS. (COUNTY, STOLEN, MAILED, COUNTY TREASURER) CITE: 74 O.S. 34 [74-34], OPINION NO. APRIL 29, 1929 — CALLIHAN, OPINION NO. APRIL 13, 1939 — HILL, 74 O.S. 27 [74-27] (J. H. JOHNSON)